Citation Nr: 0808269	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the veteran's appeal for an increased rating for PTSD must be 
remanded for further development for the reasons discussed 
below.

The most recent VA examination of the veteran's PTSD was in 
June 2005.  In October 2007, the veteran submitted a written 
statement indicating that his PTSD symptomatology has 
worsened since such examination.  See Statement in Support of 
Claim dated September 25, 2007.  Under such circumstances, a 
new VA examination is necessary to evaluate the current 
degree of impairment of his service-connected PTSD.  38 
C.F.R. § 3.159 (2007); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Additionally, the Board observes that the June 2005 VA 
examination report refers to VA psychiatric/mental health 
records demonstrating Global Assessment of Functioning (GAF) 
scores ranging from 40 to 60.  A review of the current VA 
treatment records associated with the claims folder fails to 
show these scores.  Thus, it appears that there are 
outstanding VA treatment records pertinent to the veteran's 
appeal.  As such, the Board concludes that all VA treatment 
records, including any psychiatric and/or mental health 
records, for the period from July 2002 through the present 
should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
has a duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim).

Finally, during the pendency of this appeal, the U.S. Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), which held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores, slip op. at 5-6.

Since notice in accordance with Vazquez-Flores has not yet 
been provided to the veteran, such notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran regarding all his current claims 
on appeal that complies with Dingess v. 
Nicholson, 19 Vet App 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008) (increased 
rating claims) (requirements discussed 
above).  In addition to complying with 
Dingess and Vazquez-Flores, the letter 
should: (i) advise him of the type of 
evidence needed to substantiate these 
claims; (ii) apprise him of the evidence 
he must submit; (iii) apprise him of the 
evidence VA will obtain; and (iv) request 
that he submit any relevant evidence in 
his possession.  

2.  Obtain all VA treatment records, 
including psychiatric and mental health 
records, from the Milwaukee VA Medical 
Center for the period from July 2002 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After the above has been accomplished, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

4.  Readjudicate the claim of entitlement 
to an increased rating for PTSD following 
all necessary development.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

